Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  133799                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  DOUGLAS MAURICE ROGERS,                                                                              Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 133799
                                                                    COA: 273287
                                                                    Ingham CC: 06-000476-AA
  MICHIGAN DEPARTMENT OF
  CORRECTIONS,
           Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 27, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2007                       _________________________________________
           l0723                                                               Clerk